Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                 CASE NO. 0:19-CV-61930-WPD/CIVIL/DIMITROULEAS/SNOW

   RAY FORREST, individually and on behalf
   of all others similarly situated

   Plaintiff,

                          v.

   CREDITREPAIR.COM, INC.,

                     Defendant.


                     DEFENDANT CREDITREPAIR.COM, INC.’S
                 ANSWER TO PLAINTIFF’S CLASS ACTION COMPLAINT

          Defendant, CreditRepair.com, Inc. (“CreditRepair”), by counsel, submits the following

  Answer to Plaintiff’s Class Action Complaint (“Complaint”).

          CreditRepair denies, generally and specifically, any and all allegations in the Complaint

  not specifically admitted in the paragraphs below. CreditRepair further states that its investigation

  of the present matter is ongoing. Accordingly, CreditRepair reserves the right to amend this

  Answer. CreditRepair denies any and all allegations contained in the headings and/or unnumbered

  paragraphs in the Complaint.

          In response to the separately numbered paragraphs in the Complaint, CreditRepair states

  as follows:

          1.     Paragraph 1 of the Complaint contains a general description of the lawsuit to which

  no response is required. CreditRepair denies all claims in the Complaint alleging that it violated

  the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 2 of 13



            2.   CreditRepair admits to being a company with the goal of helping consumers ensure

  their credit reports are fair, accurate and substantiated.     The website located at the URL

  www.creditrepair.com is one of the means by which a consumer could contact CreditRepair.

  CreditRepair denies any remaining allegations in paragraph 2 of the Complaint.

            3.   CreditRepair denies the allegations in paragraph 3 of the Complaint.

            4.   CreditRepair denies the allegations in paragraph 4 of the Complaint.

            5.   CreditRepair denies the allegations in paragraph 5 of the Complaint.

            6.   Paragraph 6 of the Complaint contains a general description of the lawsuit to which

  no response is required. CreditRepair denies all claims in the Complaint alleging that it violated

  the TCPA and denies that Plaintiff or any putative class member is entitled to any of the requested

  relief.

                                  JURISDICTION AND VENUE

            7.   Paragraph 7 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied. CreditRepair

  denies the remaining allegations in paragraph 7 of the Complaint.

            8.   Paragraph 8 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied. CreditRepair

  denies the remaining allegations in paragraph 8 of the Complaint.

                                              PARTIES

            9.   CreditRepair is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in paragraph 9 of the Complaint, and therefore denies the

  same.




                                                  2
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 3 of 13



         10.     CreditRepair admits the allegations contained in the first sentence of paragraph 10

  of the Complaint. The second sentence of paragraph 10 of the Complaint states conclusions of

  law, to which no response is necessary. To the extent that the allegations are contrary to law, they

  are denied. CreditRepair denies the remaining allegations in paragraph 10 of the Complaint.

                                             THE TCPA

         11.     Paragraph 11 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         12.     Paragraph 12 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         13.     Paragraph 13 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         14.     Paragraph 14 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         15.     Paragraph 15 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         16.     Paragraph 16 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         17.     Paragraph 17 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         18.     Paragraph 18 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         19.     Paragraph 19 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.




                                                   3
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 4 of 13



         20.     Paragraph 20 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         21.     The allegations in paragraph 21 of the Complaint refer to a document, which speaks

  for itself. To the extent the allegations vary from the text of the document itself, the allegations

  are denied.

         22.     Paragraph 22 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         23.     Paragraph 23 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         24.     Paragraph 24 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         25.     Paragraph 25 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

                              PLAINTIFF’S BACKGROUND FACTS

         26.     CreditRepair admits to being a company with a goal of helping consumers ensure

  their credit reports contain only fair, accurate and substantiated information. CreditRepair denies

  that it offers its services to consumers nationwide.

         27.     CreditRepair denies the allegations in paragraph 27 of the Complaint.

         28.     CreditRepair denies the allegations in paragraph 28 of the Complaint.

         29.     The allegations in paragraph 29 of the Complaint refer to a text message, which

  speaks for itself. To the extent the allegations vary from the text message itself, the allegations

  are denied.




                                                    4
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 5 of 13



          30.    Paragraph 30 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

          31.    CreditRepair is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in paragraph 31 of the Complaint, and therefore denies the

  same. Additionally, the allegations in paragraph 31 of the Complaint states conclusions of law, to

  which no response is necessary. To the extent the allegations are contrary to law, they are denied.

          32.    CreditRepair denies the allegations in paragraph 32 of the Complaint.

          33.    CreditRepair is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in paragraph 33 of the Complaint, and therefore denies the

  same.

          34.    CreditRepair is without knowledge or information sufficient to form a belief as to

  the truth of the allegations contained in paragraph 34 of the Complaint, and therefore denies the

  same.

          35.    Paragraph 35 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

          36.    CreditRepair denies the allegations in paragraph 36 of the Complaint.

          37.    CreditRepair denies the allegations in paragraph 37 of the Complaint.

                             PLAINTIFF’S CLASS ALLEGATIONS

  PLAINTIFF’S PROPOSED CLASS

          38.    CreditRepair admits that Plaintiff purports to bring this claim on behalf of a class.

  CreditRepair denies that this matter may be properly maintained against it as a class action.




                                                   5
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 6 of 13



            39.   CreditRepair admits that Plaintiff purports to define the class as stated in paragraph

  39 of the Complaint. CreditRepair denies that this matter may be properly maintained against it

  as a class action as defined in paragraph 39 or otherwise.

            40.   CreditRepair admits that Plaintiff purports to exclude from the class the persons

  identified in paragraph 40 of the Complaint. CreditRepair denies that this matter may be properly

  maintained against it as a class action as defined in paragraphs 39 and 40 or otherwise.

  CreditRepair denies the remaining allegations in paragraph 40 of the Complaint.

  NUMEROSITY

            41.   CreditRepair denies the allegations in paragraph 41 of the Complaint. CreditRepair

  denies that this matter may be properly maintained against it as a class action.

            42.   CreditRepair denies the allegations in paragraph 42 of the Complaint. CreditRepair

  denies that this matter may be properly maintained against it as a class action.

  COMMON QUESTIONS OF LAW AND FACT

            43.   The allegations contained in paragraph 43 of the Complaint, including

  subparagraphs (1) through (5), state conclusions of law, to which no response is necessary. To the

  extent that the allegations are contrary to law, they are denied. CreditRepair denies that this matter

  may be properly maintained against it as a class action.

            44.   The allegations contained in paragraph 44 of the Complaint state conclusions of

  law, to which no response is necessary. To the extent that the allegations are contrary to law, they

  are denied. CreditRepair denies that this matter may be properly maintained against it as a class

  action.




                                                    6
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 7 of 13



  TYPICALITY

            45.   The allegations contained in paragraph 45 of the Complaint state conclusions of

  law, to which no response is necessary. To the extent that the allegations are contrary to law, they

  are denied. CreditRepair denies that this matter may be properly maintained against it as a class

  action.

  PROTECTING THE INTERESTS OF CLASS MEMBERS

            46.   The allegations contained in paragraph 46 of the Complaint state conclusion of law,

  to which no response is necessary. To the extent that the allegations are contrary to law, they are

  denied. CreditRepair denies that this matter may be properly maintained against it as a class action.

  SUPERIORITY

            47.   The allegations contained in paragraph 47 of the Complaint state conclusions of

  law, to which no response is necessary. To the extent that the allegations are contrary to law, they

  are denied. CreditRepair denies that this matter may be properly maintained against it as a class

  action.

            48.   The allegations contained in paragraph 48 of the Complaint state conclusions of

  law, to which no response is necessary. To the extent that the allegations are contrary to law, they

  are denied. CreditRepair denies that this matter may be properly maintained against it as a class

  action.

                                     PLAINTIFF’S CLAIM I
                         Alleged Violation of the TCPA, 47 U.S.C. § 227(b)
                               (On behalf of Plaintiff and the Class)

            49.   CreditRepair incorporates and re-asserts the responses contained in paragraphs 1

  through 48 as if fully set forth herein.




                                                   7
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 8 of 13



         50.     Paragraph 50 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         51.     Paragraph 51 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         52.     Paragraph 52 of the Complaint states conclusions of law, to which no response is

  necessary. To the extent that the allegations are contrary to law, they are denied.

         53.     CreditRepair denies the allegations in paragraph 53 of the Complaint.

         54.     CreditRepair denies the allegations in paragraph 54 of the Complaint.

         55.     CreditRepair denies the allegations in paragraph 55 of the Complaint.

         56.     CreditRepair denies the allegations in paragraph 56 of the Complaint.

                                 PLAINTIFF’S CLAIM II
           Alleged Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                            (On Behalf of Plaintiff and the Class)

         57.     CreditRepair incorporates and re-asserts the responses contained in paragraphs 1

  through 56 as if fully stated herein.

         58.     CreditRepair denies the allegations in paragraph 58 of the Complaint.

         59.     CreditRepair denies the allegations in paragraph 59 of the Complaint.

         60.     CreditRepair denies the allegations in paragraph 60 of the Complaint.

         61.     CreditRepair denies the allegations in paragraph 61 of the Complaint.

         62.     CreditRepair denies the allegations in paragraph 62 of the Complaint.

                                   PLAINTIFF’S JURY DEMAND

         63.     CreditRepair admits that Plaintiff purports to demand a trial by jury. CreditRepair

  denies all remaining allegations.




                                                   8
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 9 of 13



                                 PLAINTIFF’S PRAYER FOR RELIEF

            64.    CreditRepair admits that Plaintiff requests declaratory and injunctive relief, as well

  as actual, statutory, and/or trebled statutory damages in paragraph 64 of the Complaint.

  CreditRepair denies that it is liable to Plaintiff and that Plaintiff is entitled to any of the requested

  relief.

            CreditRepair denies all the remaining allegations in Plaintiff’s Complaint to the extent not

  expressly admitted above, and otherwise denies that it is liable to Plaintiff for any of the requests

  for relief set forth in Plaintiff’s Complaint.

                              AFFIRMATIVE AND OTHER DEFENSES

                                   FIRST AFFIRMATIVE DEFENSE
                                      (Failure To State A Claim)

            Plaintiff’s claims fail to the extent that the Complaint fails to set forth facts sufficient to

  state a claim upon which relief may be granted against CreditRepair and fails to state facts

  sufficient to entitle Plaintiff to the relief sought.

                                 SECOND AFFIRMATIVE DEFENSE
                                     (Compliance/Good Faith)

            Plaintiff’s claims fail to the extent that, at all relevant times with respect to Plaintiff,

  CreditRepair acted in good faith and complied fully with the TCPA and any other applicable

  statute, regulation, or law.

                                   THIRD AFFIRMATIVE DEFENSE
                                 (Proximate Cause/Speculative Damages)

            Plaintiff’s claims fail to the extent that Plaintiff’s purported damages, which CreditRepair

  continues to deny, were the direct and proximate result of the conduct of Plaintiff or others for

  whom CreditRepair is not vicariously liable, or were otherwise too speculative, remote or de

  minimis for recovery.


                                                          9
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 10 of 13



                                 FOURTH AFFIRMATIVE DEFENSE
                                   (Failure To Mitigate Damages)

           Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff failed to mitigate

   his alleged damages.

                                   FIFTH AFFIRMATIVE DEFENSE
                                       (Injury-In-Fact/Standing)

           Plaintiff cannot recover from CreditRepair under the Complaint to the extent that he lacks

   standing and/or has not alleged or cannot maintain an actual injury-in-fact as this deprives the

   Court of Article III jurisdiction.

                                   SIXTH AFFIRMATIVE DEFENSE
                                     (Statute of Limitations/Laches)

           Plaintiff’s Complaint fails to the extent that it is barred by the applicable statute of

   limitations or doctrine of laches.

                                SEVENTH AFFIRMATIVE DEFENSE
                                 (Telephone System is Not an ATDS)

           Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief can be

   granted against CreditRepair because the telephone system allegedly used to contact Plaintiff does

   not constitute an automatic telephone dialing system (“ATDS”) under the TCPA.

                                 EIGHTH AFFIRMATIVE DEFENSE
                                           (Consent)

           Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff consented to the

   alleged phone calls and/or text messages within the meaning of the TCPA.

                                   NINTH ADDITIONAL DEFENSE
                                   (Cannot Proceed as a Class Action)

           This action may not properly proceed as a class action under Federal Rule of Civil

   Procedure 23 to the extent that, among other reasons, Plaintiff’s claims are not typical of the claims




                                                       10
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 11 of 13



   of each putative class member; questions of law and fact allegedly common to the putative class

   do not predominate over the numerous questions affecting only putative class members; a class

   action is not superior to other available methods for the fair and efficient adjudication of Plaintiff’s

   claims and any claims of putative class members; Plaintiff and his counsel are unable to fairly and

   adequately protect the interests of the putative class members; and there are insurmountable

   difficulties in any attempt to proceed as a class action.

                                  TENTH ADDITIONAL DEFENSE
                                         (Due Process)

           Plaintiff and the putative class members cannot recover from CreditRepair as a class action

   to the extent to which such class recovery would deprive CreditRepair of its due process rights to

   assert individualized defenses to claims of class members.

                                ELEVENTH ADDITIONAL DEFENSE
                                         (Arbitration)

           To the extent Plaintiff has agreed to arbitrate this dispute, the Complaint violates that

   agreement and this matter should be dismissed and/or stayed pending arbitration.

                               TWELFTH AFFIRMATIVE DEFENSE
                                     (Class Action Waiver)

           Plaintiff cannot maintain this action as a class to the extent he has waived his right to

   participate in a class action law suit against CreditRepair.

                             THIRTEENTH AFFIRMATIVE DEFENSE
                                      (Released Claims)

           Plaintiff’s claims and the claims of the putative class members are barred to the extent they

   have been released as part of a settlement agreement.




                                                     11
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 12 of 13



                           FOURTEENTH AFFIRMATIVE DEFENSE
                             (Right To Assert Additional Defenses)

          CreditRepair reserves the right to assert additional affirmative defenses at such time and to

   such extent as warranted by discovery and the factual developments in this case.

          WHEREFORE, Defendant CreditRepair.com, Inc. requests that the Court enter an order:

   (1) dismissing the Complaint with prejudice; (2) awarding CreditRepair its costs and expenses

   incurred herein; and (3) awarding CreditRepair such other and further relief as the Court may deem

   just and proper.

                                                        CREDITREPAIR. COM, INC.

                                                        By: /s/ John S. Gibbs III
                                                        John S. Gibbs III
                                                        Florida Bar No. 91102
                                                        Troutman Sanders LLP
                                                        600 Peachtree Street
                                                        Suite 3000
                                                        Atlanta, Georgia 30308
                                                        Telephone: (404) 885-3093
                                                        Facsimile: (404) 885-3900
                                                        E-mail: evan.gibbs@troutman.com




                                                   12
Case 0:19-cv-61930-WPD Document 5 Entered on FLSD Docket 08/23/2019 Page 13 of 13



                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 23, 2019, this document was electronically filed with the

   Clerk of Court using the CM/ECF electronic filing system, which electronically notifies the

   following:

                 Thomas J. Patti, Esq.
                 Jibrael S. Hindi, Esq.
                 THE LAW OFFICES OF JIBRAEL S. HINDI
                 110 SE 6th Street, Suite 1700
                 Fort Lauderdale, FL 33301
                 tom@jibraellaw.com
                 jibrael@jibraellaw.com



                                                      /s/ John S. Gibbs III




                                                 13
